DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16, 19, 21-22, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 22, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramouli et al. (hereinafter “Chandramouli”, US 2020/0196112).
Regarding claim 1, Chandramouli discloses a method for updating short message service over non access stratum (SMS over NAS) support capability of a User Equipment, UE, comprising: 
determining, by an access and mobility management function (AMF), that SMS over NAS support capability update needs to be registered (i.e., AMF determines whether to deliver the SMS message over a non-cellular access as described in paragraphs 0029-0030, and as shown in step 315 of Fig. 3); and
updating, by the AMF, SMS over NAS support capability of a UE (i.e., AMF determines whether to deliver the SMS message over a non-cellular access as described in paragraphs 0029-0030, and as shown in step 315 of Fig. 3);
wherein the AMF determines that the SMS over NAS support capability update needs to be triggered when one or a combination of following condition occurs:
a change in operator configuration causes a network to trigger a change in the SMS over NAS support capability; 
policy information of the UE changes; 
a change in relevant information is obtained through a short message service function (SMSF); or
the UE performs currently a deregistration procedure of which an access type is non-3rd generation partnership project (non-3GPP) (i.e., NAS notification over non-3GPP access in step 316 is based on the message received from SMSF in step 314 as shown in Fig. 3).

With regard to claim 22, Chandramouli also discloses a mobility management function (i.e., AMF 150 as shown in Fig. 300) comprising a transceiver configured to receive and send data under control of a processor (i.e., transmitter 14, and receiver 16, and processor 20 as shown in Fig. 5, and as described in paragraph 0038); and a processor configured to read programs in a memory (i.e., memory 40, and 42 as shown in Fig. 5).

Regarding claim 2, Chandramouli discloses all limitations recited within claims as described above.  Chandramouli also discloses wherein updating, by the AMF, SMS over NAS support capability of the UE comprises one or a combination of: 
triggering, through a configuration update procedure, the UE to initiate a registration update procedure to update the SMS over NAS support capability; 
updating the SMS over NAS support capability of the UE through a configuration update procedure; and 
updating the SMS over NAS support capability of the UE in a corresponding procedure (i.e., see steps 314-320 as shown in Fig. 3). 

Regarding claim 12, Chandramouli discloses a method for updating short message service over non access stratum (SMS over NAS) support capability of a User Equipment, UE, comprising: 
receiving, by a UE, SMS over NAS support capability update triggered by an access and mobility management function (AMF) (i.e., UE receives NAS notification over non-3GPP access in step 316 as shown in Fig. 3), wherein the SMS over NAS support capability update is triggered by the AMF when determining that the SMS over NAS support capability update needs to be triggered (i.e., AMF determines whether to deliver the SMS message over a non-cellular access as described in paragraphs 0029-0030, and as shown in step 315 of Fig. 3); and 
updating, by the UE, SMS over NAS support capability of the UE according to a requirement of the AMF (i.e., AMF determines whether to deliver the SMS message over a non-cellular access as described in paragraphs 0029-0030, and as shown in step 315 of Fig. 3);
wherein a case that the SMS over NAS support capability update needs to be triggered is determined by the AMF when one or a combination of the following condition occurs (i.e., AMF determines whether to deliver the SMS message over a non-cellular access as described in paragraphs 0029-0030, and as shown in step 315 of Fig. 3):
a change in operator configuration causes a network to trigger a change in the SMS over NAS support capability; 
policy information of the UE changes; 
a change in relevant information is obtained through a short message service function (SMSF); 
the UE performs currently a deregistration procedure of which an access type is non-3rd generation partnership project (non-3GPP) (i.e., NAS notification over non-3GPP access in step 316 is based on the message received from SMSF in step 314 as shown in Fig. 3).

With regard to claim 33, Chandramouli also discloses a User Equipment, UE (i.e., a UE 10 a shown in Fig. 5), comprising a transceiver configured to receive and send data under control of a processor (i.e., transmitter 14, and receiver 16, and processor 20 as shown in Fig. 5, and as described in paragraph 0038); and a processor configured to read programs in a memory (i.e., memory 40, and 42).

Regarding claim 13, Chandramouli discloses all limitations recited within claims as described above.  Chandramouli also discloses wherein the updating SMS over NAS support capability of the UE according to the requirement of the AMF comprises one or a combination of: 
triggering, through a configuration update procedure, the UE to initiate a registration update procedure to update the SMS over NAS support capability; 
updating the SMS over NAS support capability of the UE through a configuration update procedure; and 
updating the SMS over NAS of the UE support capability in a corresponding procedure (i.e., see steps 314-320 as shown in Fig. 3). 
Claim 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Zhu et al. (hereinafter “Zhu”, US 2019/0349721) and further in view of Kim et al. (hereinafter “Kim”, US 2020/0252900).
Regarding claim 3, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses wherein the triggering, through the configuration update procedure, the UE to initiate the registration update procedure to update the SMS over NAS support capability, comprises: carrying an indication of SMS over NAS in the registration update procedure (i.e., attach procedure as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the network. 
The combination of Chandramouli, and Zhu, however, does not expressly disclose carrying an indication of UE re-registration in the configuration update procedure.
In a similar endeavor, Kim discloses carrying an indication of UE re-registration in the configuration update procedure (paragraphs 0435, and 0629).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 
Regarding claim 14, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses wherein the triggering, through the configuration update procedure, the UE to initiate the registration update procedure to update the SMS over NAS support capability comprises: receiving an indication of SMS over NAS in the registration update procedure (i.e., attach procedure as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the network. 
The combination of Chandramouli, and Zhu, however, does not expressly disclose receiving an indication of UE re-registration carried by the AMF in the configuration update procedure.
In a similar endeavor, Kim discloses receiving an indication of UE re-registration carried by the AMF in the configuration update procedure (paragraphs 0435, and 0629).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 


Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Zhu in view of Kim and further in view of Applicant Admitted Prior Art (AAPA) in Background section of the current application.
Regarding claim 4, Chandramouli, Zhu, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.  
In a similar endeavor, the AAPA also discloses carrying an indication of SMS over NAS in the configuration update procedure (paragraphs 0005-0009 and as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 

Regarding claim 15, Chandramouli, Zhu, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.  
In a similar endeavor, the AAPA also discloses receiving an indication of SMS over NAS carried in the configuration update procedure (paragraphs 0005-0009 and as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Applicant Admitted Prior Art (AAPA) in Background section of the current application.
Regarding claim 5, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein the updating the SMS over NAS support capability of the UE through the configuration update procedure comprises: carrying indication information of updating SMS over NAS capability in the configuration update procedure (paragraphs 0005-0009 and as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Talebi Fard et al. (hereinafter “Talebi Fard”, US 2019/0313468).
Regarding claim 6, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Talebi Fard discloses PDU session establishment for cellular IoT.  Talebi Fard also discloses wherein the updating the SMS over NAS support capability of the UE in the corresponding procedure comprises: carrying an indication of SMS over NAS in a deregistration procedure (i.e., deregister as described in paragraphs 0114 and 0283). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to release the UE and conserve the network resources.


Claim 7, 9-10, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Zhu. 
Regarding claim 7, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the updating the SMS over NAS support capability of the UE in the corresponding procedure comprises: carrying an indication of SMS over NAS in a response message of a service request (i.e., as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to acknowledge the received message.

Regarding claim 9, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu also discloses wherein the updating the SMS over NAS support capability of the UE in the corresponding procedure, comprises: carrying an indication of SMS over NAS in a short message sending procedure (i.e., uplink NAS message 302 and registration trigger request message 306 & 308 as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to acknowledge the received message.

Regarding claim 10, Chandramouli, and Zhu disclose all limitations recited within claims as described above.  Zhu also discloses wherein the indication of SMS over NAS carried in the short message sending procedure is carried in a response returned by a SMSF; or is determined and returned directly by the AMF to the UE (i.e., registration trigger response message 314 as shown in Fig. 3). 

Regarding claim 16, Chandramouli discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu also discloses wherein the updating the SMS over NAS support capability of the UE through the configuration update procedure comprises: 
receiving indication information of updating SMS over NAS carried in the configuration update procedure (see Fig. 3, and its descriptions), 
wherein the updating the SMS over NAS support capability of the UE in the corresponding procedure comprises: 
receiving an indication of SMS over NAS carried in a deregistration procedure or, receiving an indication of SMS over NAS carried in a response message of a service request or, receiving an indication of SMS over NAS carried in a short message sending procedure (i.e., see Fig. 3, and its descriptions). 

Regarding claim 21, Chandramouli, and Zhu disclose all limitations recited within claims as described above.  Zhu also discloses wherein the indication of SMS over NAS carried in the short message sending procedure is carried in a response returned by a SMSF; or is determined and returned directly by the AMF to the UE (i.e., Fig. 3, and its descriptions). 


Claim 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Zhu, and further in view of Applicant Admitted Prior Art (AAPA) in Background section of the current application.
Regarding claim 8, Chandramouli, and Zhu disclose all limitations recited within claims as described above, but do not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein the carrying an indication of SMS over NAS in the response message of the service request comprises: carrying a short message service allowed information element or carrying a mobility management cause in the response message of the service request to indicate the change in the SMS over NAS support capability (paragraph 0004). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate to the UE of the acceptable service provided. 

Regarding claim 19, Chandramouli, and Zhu disclose all limitations recited within claims as described above, but do not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein a short message service allowed information element or a mobility management cause is carried in the response message of the service request to indicate a change in the SMS over NAS (paragraph 0004). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate to the UE of the acceptable service provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644